DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device main body configured to hold the friction stir welding tool and to rotate the friction stir welding tool” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 has an extra “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a device main body configured to hold the friction stir welding tool and to rotate the friction stir welding tool” in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim since a “device main body”, which is a generic element and not an art specific term, is not further defined in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 15, 19, and 20 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Burford (US 2008/0251571 A1).
Regarding claim 8, Burford discloses:
A friction stir welding device for joining a pair of workpieces by friction stir welding, the device comprising: 
a friction stir welding tool including
a probe [pin (36)] having a columnar shape formed about an axis [see figures 1 and 4], which is rotatable about the axis and which is to be inserted between the workpieces while the friction stir welding is performed [see figure 1], and
a shoulder [portion of tool (10) directly attached/supporting shoulder (20)] supporting the probe, which is rotatable together with the probe about the axis, and having a shoulder surface to be pressed against surfaces of the workpieces while the friction stir welding is performed [see figure 1]; and 
a device main body [spindle; 0059] configured to hold the friction stir welding tool and to rotate the friction stir welding tool relative to the workpieces in a clockwise direction when the tool is viewed from a distal end of the probe which is far from the shoulder [Note that the disclosed spindle is configured to hold and to rotate as claimed since it is structurally identical the applicant’s device main body/spindle.  Additionally, since Burford discloses that a tool can rotated in either direction; 0046, it is logical to conclude that the disclosed spindle is capable of doing so.  Also the incorporated references disclose this, see figures 1-2 of 6,669,075],
wherein the probe has a first face [flats (32a)] and a second face [flats with threads (34b)] formed on an outer circumferential surface of the probe so as to be adjacent to each other in a circumferential direction of the probe [see figure 4], 
the first face has a planar shape along the axis [see figure 1], and the second face has a spiral groove with a right-handed screw shape formed in an entire region of the second face in a direction of the axis [the threads span the entire area of the flat; 0042, figures 4 and 5; note that the threads in this figure spiral in the same direction as the threads in applicant’s figure 2 and the second face begins and ends where the threads do.  Even so, the thread being left/right handed is pointless since the axis has two directions], and 
wherein, when the probe is inserted between the workpieces and rotated in the clockwise direction when the tool is viewed from the distal end of the probe, plastic flow of the workpieces is guided by the spiral groove of the second face from a proximal end of the probe, which is close to the shoulder, to the distal end thereof [note that this limitation is conditional, which means this option is not invoked for the purpose of this rejection, and functional language, which means even if it were invoked it would not be structurally limiting].
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the prior art reference above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material to achieve any 
Regarding claim 15, Burford discloses:
wherein the probe includes a plurality of the first faces and a plurality of the second faces, which are arranged alternately on an outer surface of the probe rotating along the axis [see figure 4].
Regarding claim 19, Burford discloses:
wherein the probe has a cylindrical shape [the pin may be cylindrical; 0036] formed about the axis and having a plurality of first faces and second faces arranged alternately, each of the first faces having a planar face along the axis, and each of the second faces having spiral grooves with a spiral shape over an entire region in an axis direction in an outer circumferential face of the probe [see figure 4 for the faces].
Regarding claim 20, Burford discloses:
wherein the probe has the cylindrical shape throughout an entire length thereof [0036].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burford (US 2008/0251571 A1) as applied to claim 8 above, and further in view of Ducan, Jr (US 2002/0190100 A1).
Regarding claims 16-18, Burford does not teach:
wherein a first arithmetic mean roughness Ra value of the first face is greater than or equal to 0.8 µm and less than or equal to 25 µm, and a second arithmetic mean roughness Ra value of a surface of the spiral groove of the second face is smaller than the first arithmetic mean roughness Ra value of the first face;
wherein the first arithmetic mean roughness Ra value of the first face is greater than or equal to 1.6 µm and less than or equal to 25 µm; or
wherein the first arithmetic mean roughness Ra value of the first face is greater than or equal to 3.2 µm and less than or equal to 25 µm.
Duncan teaches selective adding roughened area (610) with a roughness of 128 RMS (~3.0 Ra) or greater to the smooth tip of FSW tool (516) in order to increase the heat generation of the FSW tool and that surface roughness precisely on the axis of rotation of the pin tool may not contribute to the generation of as much heat as locations farther from the axis, due to the relatively small amount of motion of axial portions relative to regions remote from the axis; 0028, 0031, 0032, and figures 5 and 6.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the roughened area concept of Duncan into Burford in order to increase the heat generation during welding.  In doing so, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to at least roughen a portion of flats (32a) since they are smooth and on the surface of the probe furthest from the axis of rotation.  Additionally, there are only number of surfaces to roughen, 
Duncan and the claims differ in that Duncan does not teach the exact same range as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Duncan overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  

Response to Arguments
Applicant's arguments filed 4/3/21 have been fully considered but they are not persuasive.
Note that any arguments drawn to the direction the claimed tool/device is to be spun is not persuasive since the prior art device is capable of being spun in any claimed direction and that the threads of Burford figure 4 are in the same the same direction as the threads in applicants figure 2.  In other words, Burford tool/device would achieve the same result when spun in the claimed direction.
The applicant argues, “In the prior documents indicated by the Examiner, the screw sections corresponding to the probe of the present invention have "margin" portions without spiral grooves at the proximal and distal ends of the screw sections. Therefore, the friction-stirring does not occur at the proximal and distal ends of the screw sections close to the upper and lower surfaces of the workpiece, so that friction-stirring by the screw sections cannot be improved sufficiently.”  This is argument is not persuasive since the claims do not exclude margin areas and since “proximal” and “distal” may be reasonably defined as near to or far from some point, the prior art clearly teaches the above.   Additionally, it is unclear how stirring cannot occur anywhere along the pin since every part of the pin is in contact with the material being welded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735